DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Status
	Claims 1-13 are rejected.
	Claims 14-18 are withdrawn.


Election/Restrictions
Applicant’s election without traverse of Group I, claims 1-13, in the reply filed on October 18, 2022, is acknowledged.
	Accordingly, claims 14-18 are withdrawn from further consideration because they are drawn to a non-elected invention.


Claim Objections
Claim 4 is objected to because of the following informalities:
Claim 4: Claim 4 ends with a comma (,).  It needs to end with a period (.).  

  Appropriate correction is required.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1-13 are rejected under 35 U.S.C. 103 as being unpatentable over Shinaver (US 4,424,128).
	With respect to claim 1, Shinaver discloses a filter device 10 (filter element), as shown in Fig. 1, having: a paper material as a filter medium (see col. 7, lines 32-34); a central tube 84 (support tube) supporting the filter medium, as shown in Fig. 2; a baffle system 34 (valve body guide) configured to guide a spherical element 74 (spherical valve body), as shown in Fig. 2; wherein the valve body guide 34 comprises a fluid channel inside element 54 and one or more flutes 70 (support ribs) configured to support the spherical valve body 74, as shown in Fig. 2; wherein the one or more support ribs 70 extend along a longitudinal direction of the fluid channel and project radially into the fluid channel, as shown in Figs. 2 and 4.
	Shinaver lacks a screen fabric as the filter medium.  However, Shinaver states that the filter element 90 is preferably formed of paper material (see col. 7, lines 32-34).  This means that while paper is the preferred material, it is obvious that other materials can be used.  Therefore, it would have been obvious to one of ordinary skill in the art to provide the filter medium disclosed by Shinaver as a screen fabric, as claimed by applicant, in order to remove contaminants from the fluid, and since one of ordinary skill would recognize to choose a desired material according to a desired application (see MPEP 2144.07 which states as obvious “The selection of a known material based on its suitability for its intended use”).  

	With respect to claim 2, Shinaver discloses wherein the valve body guide 34 is connected detachably to the filter element 10, as shown in Fig. 2.

	With respect to claim 3, Shinaver discloses wherein the one or more support ribs 70 comprise a curved support surface configured to support the spherical valve body 74, said curved support surface being the circular center surface, as shown in Fig. 4.

	With respect to claim 4, Shinaver discloses wherein the curved support surface is spherically curved or curved in a circular cylinder shape, as shown in Fig. 4.

	With respect to claim 5, Shinaver discloses wherein the valve body guide 34 comprises at least two of the one more support ribs 70, as shown in Fig. 4.

	With respect to claim 6, Shinaver discloses wherein the valve body guide 34 and the one or more support ribs 70 project into an interior of the filter element 10, as shown in Fig. 2.

	With respect to claim 7, Shinaver discloses wherein the valve body guide 34 comprises a tubular member 54 (coupling pipe) and further comprises at least one plug member 68 (guide section), wherein the fluid channel extends through the coupling pipe 54, as shown in Fig. 4, wherein the coupling pipe 54 comprises an end face at 58, wherein the at least one guide section 68 projects from the end face away from the coupling pipe 54, and wherein the one or more support ribs 70 extend at least in sections thereof along the at least one guide section 68, as shown in Figs. 2 and 4.

	With respect to claim 8, Shinaver discloses wherein the at least one guide 68 section extends in a circumferential direction and comprises a circumferential extension, at the bottom, that is significantly larger than a circumferential extension of the one or more support ribs 70, as shown in Fig. 4.

	With respect to claims 9-10, Shinaver lacks wherein the circumferential extension of the at least one guide section is at least twice as large as the circumferential extension of the one or more support ribs; and wherein the circumferential extension of the at least one guide section is at least three times as large as the circumferential extension of the one or more support ribs.  However, the specific size claimed by applicant, i.e., is considered to be nothing more than a choice of engineering skill, choice or design that a person having ordinary skill in the art would have found obvious during routine experimentation based among other things, on desired accuracy, since the courts have held that where the only difference between the prior art and the claims was a recitation of relative dimensions of the claimed device and a device having the claimed relative dimensions would not perform differently than a prior art device, the claimed device was not patentably distinct from the prior art device (see In re Gardner v. TEC Systems, Inc., 725 F.2d 1338, 220 USPQ 777 (FED. Cir. 1984), cert. Denied, 469 U.S. 830, 225 USPQ 232 (1984)).

	With respect to claim 11, Shinaver discloses wherein the at least one guide section 68 surrounds the one or more support ribs 70 on a radially outer circumference, as shown in Fig. 4.

	With respect to claim 12, Shinaver lacks wherein the at least one guide section is of a trapezoidal shape.  However, this would have been obvious to one of ordinary skill in the art since the courts have held that a change in shape is a matter of choice which a person of ordinary skill in the art would have found obvious absent persuasive evidence that the particular configuration was significant (see In re Dailey, 357 F.2d 669,149 USPQ 47 (CCPA 1966)).

	With respect to claim 13, Shinaver discloses wherein the fuel filter element is a strainer element, as shown in Fig. 1.


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MADELINE GONZALEZ whose telephone number is (571)272-5502. The examiner can normally be reached M-F 9-5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nam Nguyen can be reached on 571-272-1342. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MADELINE GONZALEZ/Primary Examiner, Art Unit 1778